PER CURIAM.
Joseph Macker, defendant, appeals the denial of his motion for post-conviction relief filed pursuant to Rule 3.800 of the Florida Rules of Criminal Procedure. He argues that he was not awarded the appropriate credit for time served at the time he was sentenced for violating his probation. The state concedes that the defendant was erroneously awarded a total of 5,197 days, where he was actually entitled to an award of 7,813 days credit for time served. We agree and remand for an appropriate award.
The state argues that on remand the trial court should be allowed to resentence the defendant to an additional five years so as to effectuate its original intent. On the authority of Cook v. State, 645 So.2d 436, 437 n. 3 (Fla.1994), we reject this suggestion.
Reversed and remanded with instructions.